     Case 3:21-cv-00236-JWD-SDJ
               Feb/02/2021 3:41:57 PM       Document 1-1
                                      NEXTIVA->2253893392                             04/22/21 Page 1 of
                                                                                                      2/5 32
02/2/2021    02132 PM    TO:12253093392 FROM:5045082114           Page: 2

(EAST BATON ROUGE PARISH C-704359
      Filed Feb 02, 2021 •  26
    Deputy Clerk  of Court




                19TH JUDICIAL DISTRICT COURT FOR THE PARISH OF EAST BATON ROUGE


                                                  STATE OF LOUISIANA

            NO.                                                                         DIVISION""

                                                       TYLER HARP

                                                          VERSUS

                  GARRET THOMPSON,GEICO CASUALTY COMPANY AND PROGRESSIVE
                               PALOVERDE INSURANCE COMPANY


              FILED                                                                DEPUTY CLERK


                                               PETITION FOR DAMAGES


                   Tyler Harp,(hereinafter referred to as "Petitioner"), a person of the full age of majority

            and a domiciliary ofthe Parish ofEast Baton Rouge,State ofLouisiana,respectfully avers that:



                                                             I.

              Made Defendants herein are:

                   A)        GARRET THOMPSON (hereinafter referred to as "Defendant")
                              a person ofthe full age of majority and a resident ofthe County of
                             Madison, State of Alabama and driver of the 2007 Dodge Ram
                             involved in the subject accident;

                   B)        GEICO CASUALTY COMPANY (hereinafter referred to as
                             "Geico") a foreign insurance company authorized to do and doing
                             business in the State of Louisiana who at all relevant times herein
                             provided a policy of liability insurance covering the 2007 Dodge
                             Ram involved in the subject accident;

                   C)        PROGRESSIVE PALOVERDE INSURANCE COMPANY
                             hereinafter referred to as"Progressive")upon information and belief
                             to be aforeign insurance agency authorized to do and doing business
                             in the State of Louisiarm, who at all relevant times mentioned
                             hereinafter provided a policy of uninsured/underinsured motorist
                             coverage to Petitioner.



                                                             H.

                   Petitioner avers venue is proper in East Baton Rouge Parish, pursuant to LA CCP Article

            74 because an action to recover damages for an offense may be brought in the Parish where the

            wrongful conduct occurred or where the damages were sustained, and at all pertinent times




                                                                                                                Exhibit A
     Case 3:21-cv-00236-JWD-SDJ
               Feb/02/2021 3:41:57 PM       Document 1-1
                                      NEXTIVA•>2253893392                                  04/22/21 Page 2 of
                                                                                                           3/5 32
02/2/2021     02:32 PM      TO:12253893392 FROM:5045002114           Page; 3




            mentioned herein, the accident occurred and the damages were sustained in East Baton Rouge

            Parish.

                                                               III.

                      On or about February 3,2020,Petitioner,Tyler Harp,was operating his 2020 Tesla Model

            3 and traveling North in the right turn lane on Perkins Road in Baton Rouge, Louisiana. At the

            same time,Defendant,Garret Thompson, was operating a 2007 Dodge Ram and initially traveling

            south on Perkins Road.As Defendantattempted to turn leftto go across Perkins Road into a private

            driveway, he failed to yield to oncoming traffic and ultimately struck Petitioner's vehicle. As a

            result ofthe above described accident, Petitioner suffered severe and debilitating injuries.

                                                               IV.

                   Petitioner avers that Defendant is liable for her own negligence under Article 2315 ofthe

            Louisiana Civil Code and for things in her care,custody,and control, namely the2007Dodge Ram

            and under Article 2317 ofthe Louisiana Civil Code.

                                                                V.

                      Petitioner avers that at all material times herein, Geico had in full force and effect a policy

            ofliability insurance insuring the 2007 Dodge Ram driven by Defendant,and as such,the liability

            of Defendant is imputed and imputable to Geico by virtue of the terms and conditions of said

            policy.

                                                               VI.

                  Petitioner avers that at the time ofthe accident in question there was in full force and effect

            a policy of uninsured/underinsured motorist coverage issued by Progressive, which policy

            provided uninsured/underinsured coverage for Petitioner herein, and in the event that the value of

            the damages sustained by Petitioner exceeds the coverage amount provided by Geico, that

            coverage be sought out from Progressive.

                                                               VII.

                  Petitioners avers that the sole and proximate cause ofthe injuries and damages sustained by

            Petitioner was the individual,joint, solidary, concurrent and/or successive negligence of

            Defendant which negligence includes but is not limited,to wit:

               a. failure to maintain a proper look-out;

               b. failure to observe Petitioner's vehicle in due time in order to avoid striking same;




                                                                                                                        Exhibit A
     Case 3:21-cv-00236-JWD-SDJ
                Feb/02/2021 3:41:57 PM       Document 1-1
                                       NEXTIVA->2253593392
                                                                                     04/22/21 Page 3 of 32
02/2/2021
                                                                                                                 4/5
            02:32 PM    TO:12253893392 FROM:5045882114         Page: 4




            c. failure to observe due caution;

            d. driving in a careless and reckless manner;

            e, failure to maintain control of his vehicle;

            g. striking Petitioner's vehicle;

            h. failure to exercise reasonable vigilance;

            i. failure to yield;

            j. any and all other acts ofnegligence which may be proven at trial ofthis matter.



                 Petitioner avers that as a result ofthe accident made subject ofthis litigation, he sustained

        the following non-exclusive damages to-wit:

             a. Past,present and future pain and suffering;

             b. Past, present and future medical expenses;

            c. Past, present and future lost wages;

             d. Loss ofuse ofvehicle;

            e. Diminished value to his vehicle;

            f. Loss earning capacity; and

            g. Any and all other damages which may be proven at the trial ofthis matter.

                                                         IX.

                 At the trial of this matter, it shall be necessary to call upon expert witnesses to give

        testimony, and the cost of these experts should be taxed as costs of Court and paid by the

        Defendants.

                                                          X.

                Petitioner avers amicable demand,to no avail.

                WHEREFORE, Petitioner, Tyler Harp, prays that this Petition be filed and that

        Defendants, Garret Thompson, Geico Casualty Company and Progressive Paloverde

        Insurance Company be duly cited and served with a copy of same,to appear and answer same

        and after due proceedings had, there be judgment herein in favor of Petitioner, Tyler Harp, and

        against Defendants,Garret Thompson, Geico Casualty Company and Progressive Paloverde

        Insurance Company, jointly, severally or in solid° in an amount reasonably calculated to

        compensate Petitioner for his damages,together with legal interest thereon,from date ofjudicial




                                                                                                                 Exhibit A
      Case 3:21-cv-00236-JWD-SDJ
                Feb/02/2021 3:41:57 PM        Document 1-1
                                       NEXTIVA->2253893392                             04/22/21 Page 4 5/5
                                                                                                        of 32
02/2/2021     02:32 PH    T0:12253893392 F005:5045882114       Page: 5




            demand until paid, all costs ofthe proceedings, and all general and equitable relief.


                                                                   Respectfully submitted,

                                                                   COSSE LA     FIRM,LLC




                                                                   LANCE L.E :    4-.
                                                                                    er
                                                                                     - IA #38732
                                                                   IRVY E. cd.'..fSE, III #23694
                                                                   1515 Poydras Street, Suite 1825
                                                                   New Orleans,Louisiana 70112
                                                                   Telephone:(504)588-9500
                                                                   Facsimile:(504)588-2114
                                                                   Attorneysfor Plaintiff Tyler Harp


            PLEASE SERVE:

            GEICO CASUALTY COMPANY
            Through its registered agent for service of process:
            Louisiana Secretary ofState
            8585 Archives Ave.
            Baton Rouge,La 70809

            PROGRESSIVE PALOVERDE INSURANCE COMPANY
            Through its registered agent for service ofprocess:
            Louisiana Secretary ofState
            8585 Archives Ave.
            Baton Rouge, La 70809

            TO BE SERVED VIA LOUISIANA LONG-ARM:

            GARRET THOMPSON
            115 Rockhaven Drive
            Madison, AL 35757




                                                                                                        Exhibit A
      Case 3:21-cv-00236-JWD-SDJ
                 Feb/02/2021 3:41:57 PM       Document 1-1
                                        NEXTIVA->2253893392
                                                                                    04/22/21 Page 5 of 32
                                                                                                    1/5
02/2/2021 02:32 P01      T0:12253893392 FR0H:5045802114        Page: 1
                                                 BEAST BATON ROUGE PARISH
                                                       Filed Feb 02,2021
                                                                             0.704359
                                                                                26
Fax Transmission                                     Deputy Clerk of Court




To:                                                            From: Cosse Law Firm

Fax: 12253893392                                               Date: 2/2/2021 3:32:44 PM CST

RE: PFD Tyler Harp                                             Pages: 5



Comments:

Please file and return associated filing fees.

Thanks,

Lance L Engolia
Coss Law Firm, LLC.
1515 Poydras Street
Suite 1825
New Orleans, La. 70112
Cell:(985)-773-3407
Office:(504)-588-9500
Fax:(504)-588-2114




                                                                                                    Exhibit A
Case 3:21-cv-00236-JWD-SDJ                                        Document 1-1                      04/22/21 Page 6 of 32

                                                        IX Result Report                                                                  P    1
                                                                                                                                02/03/2021 07:43
                                                                                                              Serial         No. AC75011000372
                                                                                                                                    TC: 13972

          Addressee           Start Time Time                  Prints      Result         Note
915045882114                02-03 07:42 00:00:42 001/001                   OK
         rmwrimer TX, poL:Poliing4 ORS:Original size Setting. FME:Frame Erase Tx,
Note     DPG:Page Separation r ,
         FUD1Forward, PC:PC-FA ,
                                   X:mixed oridina TX CALL:Manual TX. CSRC:CSRC.
                                   olooubie-Sided Binding Direction. sp:Special original,
         MODE:F-code, RTX:Re-TX, RLY:Relay, MBX:Confidential. BUL:Bulletin,
         IPADR:IP Address Fax, I-FAX:Internet Fax IP-FAX: IP-FAXCSIP)



         OK: Communication OK. S-OK: Stop Communication, PO-OFF: Power SwitCh OFF.
Result   TEL: RX from TEL NG: Other Error,     nt: continue, No Ans: No Answer,
         Refuse: Receipt Refused, Busy. BUSY,M-FUll:Memory
                                            C13              Full, LOUR:Receiving length Over.
         POUR:Receiving page Over, FIL:File Error. DC:Decode Error, MONIMON Response Error,
         DSN:DSN Response Error. pRINT:Compulsory Memory Document print.
         DEL:Compulsory Memory DocUment Delete, uEND:COMpulsory Memory Document Send.




                                                            Doug Welborn                         PDAnc1991
                                                                  Clerk of Court                 Baton Rouge,la 70821-1991
                                                               191 Judicial District             Telephon:(225)389-3982
                                                            Parish ofEast Baton Rouge            Fox (225)389-3392
                                                                                                 wivwxtr(clakorcouttarg
                                                               FAX RECEIPT

                 FROM:SUIT ACCOUNTING DEPARTMENT                                               Date: FEBRUARY 2,2021

                 FAX NUMBER:(226)3894392                                                              Suit No,: C-704369

                 To: LANCE L. ENGOLIA,JR.                                                                      Section:26


                 TYLER HARP VS GARRET THOMPSON,ET AL

                 Total Amount Due(Includes all applicable fees below)$801.00

                  901-COVER LETTER                                                                       1 PAGE
                  1002-PET- DAMAGES -CIV                                                                 4PAGES

                 The Clerk's office received the above mentioned documents by facsimile transmission dated 2/2/21,
                 document(s) in the above referenced case. In accordance with R.& 13:860(B), within seven days,
                 exclusive of legal holidays, the party filing the document shall forward to the clerk, the original signed
                 docUment, applicable filing fees and a transmission fee. The fax transmission fee Is also required offorma
                 pauperis filings and filings by state/political subdivisions.

                  Applicable fees are established in accordance wfth law as follows:
                  13:850(8)(3) A transmission fee of five dollars
                  13:841(A)(2)(a) First page ofeach pleading, six dollars
                  13:841(A)(2)(b) Each subsequent page,four dollars
                  13:841(A)(2)(c) Paper-exhibits, attachments, transcripts and depositions-per page,two dollars
                  13:841(A)(4)(b) Issuing document without notice ofservice,fifteen dollars(Receipt generation fee)

                      NO FURTHER ACTION WILL BE TAKEN REGARDING THIS DOCUMENT UNTIL ALL FEES ARE
                                                 RECEIVED IN THIS OFFICE.

                      SERVICE/SUBPOENA REQUESTS WILL NOT BE ISSUED FROM FAX FILING. SERVICE WILL BE
                              ISSUED AS A RESULT OF THE FILING OF THE ORIGINAL DOCUMENT(S).

                      IF MAILING ORIGINAL DOCUMENT(S),PLEASE ATTACH THIS RECEIPT TO THE DOCUMENT(S)
                      TO BE FILED.IF FILING THE ORIGINAL DOCUMENTS IN PERSON,PLEASE NOTIFY THE FILING
                                               CLERK OF THE PREVIOUS FAX FILING.

                           cot% efrlium
                   Deputy Clerk of Courtfor
                   Doug Welborn, Clerk of Court
                   Soh kgratestlept.Fon ARri.01/26/14




                                                                                                                                          Exhibit A
LEAST BATON ROUGE
                Case   PARISH
                           3:21-cv-00236-JWD-SDJ
                              0.704359                          Document 1-1 04/22/21 Page 7 of 32
  Filed Feb 03,20212:32 PM       26
     Deputy Clerk of Court
  FAX Received Feb 02, 2021                    LOUISIANA CIVIL CASE REPORTING
                                             Civil Case Cover Sheet - LA.RS.13:4688 and
                                   Part G,§13,Louisiana Supreme Court General Administrative Rules

                  This civil case cover sheet shall be completed by counsel for the petitioner, counsel's authorized
                  representative,or by the self-represented litigant(if not represented by counsel) and submitted with the
                  original petition filed with the court. The information should be the best available at the time offiling.
                  This information does not constitute a discovery request, response or supplementation, and is not
                  admissible at trial.

                  Suit Caption:
                                                       711er Farto
                                                                      vs.

                                                              Gopd- MO/950f)
                  Court:       /9411J6C                             Docket Number:             C" 70g3s9

                  Parish of Filing: F0646404gAriling Date:

                  Name of Lead Petitioner's Attorney:             L         Ce     E1
                                                                                    i- 1i

                  Name of Self-Represented Litigant:

                   Number of named petitioners:                             Number of named defendants:         _3_
                  Type of Lawsuit: Please check the categories which most appropriately apply to this suit
                  ( o more than 3 categories should be checked:
                  >KAuto: Personal Injury                     Auto: Property Damage
                     Auto: Wrongful Death                     Auto: Uninsured Motorist
                   _Asbestos: Property Damage                 Asbestos: Personal Injury/Death
                   _Product Liability                         Premise Liability
                   _Intentional Bodily Injury                 Intentional Property Damage
                   _Intentional Wrongful Death                 Unfair Business Practice
                     Business Tort                             Fraud
                     Defamation                               Professional Negligence
                     Environmental Tort                     _ Medical Malpractice
                      Intellectual Property                    Toxic Tort
                   _Legal Malpractice                          Other Tort(describe below)
                      Other Professional Malpractice           Redhibition
                      Maritime                                 Class action(nature of case)
                       Wrongful Death
                   _General Negligence

                                                                                     . of additional detail:
                    Pl se briefly describe the nature of the litigation in one sentence
                      V                t4mA +taveli4c           04 4,Al/it 601                     exdoxi    414
                                                                                                               , e,
                                VA4/
                                   4414   44*A4/19441-k? -1-torki 110EL lo                     cr°  5i terICI)     Rd.
                    1,14.0 ,c rjvkit i'veLoctil he c4;/Ed                      Li Wok   A 11 0( i'itu c.N k          pA
                    Following the completion ofthis form by counsel, counsel's representative, or by the self-represented
                    litigant, this document will be submitted to the Office ofthe Judicial Administrator, Supreme Court of
                    Louisiana, by the Clerk of Court.

                     Name, address and contact information of person completing form:
                     Name      /Awe Efrio                            Sign

                     Address    1515 iflyoffa.5. 5 t. Sole 18a? kiek,                                                          %OW
                                    ci 11 - 598-95D0 E-mail address: /an ew cocce ht,)
                     Phone number: E)                                                k • to

                                                                                                                                Exhibit A
(EAST BATON ROUGE PARISH
                      C-704359
             Case 3:21-cv-00236-JWD-SDJ
  Filed Feb 03, 2021 2:32 PM
                         26                                    Document 1-1             04/22/21 Page 8 of 32
     Deputy Clerk of Court
  FAX Received Feb 02, 2021




                    I9TH JUDICIAL DISTRICT COURT FOR THE PARISH OF EAST BATON ROUGE


                                                   STATE OF LOUISIANA

               NO,                                                                         DIVISION""

                                                        TYLER HARP

                                                           VERSUS

                      GARRET THOMPSON,GEICO CASUALTY COMPANY AND PROGRESSIVE
                                   PALOVERDE INSURANCE COMPANY


                  FILED                                                               DEPUTY CLERK


                                                 PETITION FOR DAMAGES


                       Tyler Harp,(hereinafter referred to as "Petitioner"), a person of the full age of majority

               and a domiciliary ofthe Parish of East Baton Rouge, State of Louisiana, respectfully avers that:



                                                                I.
                   Made Defendants herein are:

                        A)     GARRET THOMPSON (hereinafter referred to as "Defendant")
                                a person of the full age of majority and a resident of the County of
                               Madison, State of Alabama and driver of the 2007 Dodge Ram
                               involved in the subject accident;

                        B)     GEICO CASUALTY COMPANY (hereinafter referred to as
                               "Geico") a foreign insurance company authorized to do and doing
                               business in the State of Louisiana who at all relevant times herein
                               provided a policy of liability insurance covering the 2007 Dodge
                               Ram involved in the subject accident;

                        C)     PROGRESSIVE PALOVERDE INSURANCE COMPANY
                               hereinafter referred to as "Progressive")upon information and belief
                               to be a foreign insurance agency authorized to do and doing business
                               in the State of Louisiana, who at all relevant times mentioned
                               hereinafter provided a policy of uninsured/underinsured motorist
                               coverage to Petitioner.



                                                                II.

                        Petitioner avers venue is proper in East Baton Rouge Parish, pursuant to LA CCP Article

                74 because an action to recover damages for an offense may be brought in the Parish where the

                wrongful conduct occurred or where the damages were sustained, and at all pertinent times




                                                                                                                    Exhibit A
Case 3:21-cv-00236-JWD-SDJ                           Document 1-1             04/22/21 Page 9 of 32




mentioned herein, the accident occurred and the damages were sustained in East Baton Rouge

Parish.

                                                    III.

          On or about February 3,2020,Petitioner, Tyler Harp, was operating his 2020 Tesla Model

3 and traveling North in the right turn lane on Perkins Road in Baton Rouge, Louisiana. At the

same time, Defendant, Garret Thompson, was operating a 2007 Dodge Ram and initially traveling

south on Perkins Road.As Defendant attempted to turn left to go across Perkins Road into a private

driveway, he failed to yield to oncoming traffic and ultimately struck Petitioner's vehicle. As a

result ofthe above described accident, Petitioner suffered severe and debilitating injuries.



          Petitioner avers that Defendant is liable for her own negligence under Article 2315 of the

Louisiana Civil Code and for things in her care,custody, and control, namely the 2007 Dodge Ram

and under Article 2317 ofthe Louisiana Civil Code.

                                                     V.

           Petitioner avers that at all material times herein, Geico had in full force and effect a policy

 ofliability insurance insuring the 2007 Dodge Ram driven by Defendant, and as such,the liability

 of Defendant is imputed and imputable to Geico by virtue of the terms and conditions of said

 policy.

                                                    VI.

      Petitioner avers that at the time of the accident in question there was in full force and effect

 a policy of uninsured/underinsured motorist coverage issued by Progressive, which policy

 provided uninsured/underinsured coverage for Petitioner herein, and in the event that the value of

 the damages sustained by Petitioner exceeds the coverage amount provided by Geico, that

 coverage be sought out from Progressive.

                                                    VII.

       Petitioners avers that the sole and proximate cause ofthe injuries and damages sustained by

 Petitioner was the individual,joint, solidary, concurrent and/or successive negligence of

 Defendant which negligence includes but is not limited, to wit:

    a. failure to maintain a proper look-out;

    b. failure to observe Petitioner's vehicle in due time in order to avoid striking same;




                                                                                                             Exhibit A
Case 3:21-cv-00236-JWD-SDJ                       Document 1-1             04/22/21 Page 10 of 32




   c. failure to observe due caution;

   d. driving in a careless and reckless manner;

   e. failure to maintain control of his vehicle;

   g. striking Petitioner's vehicle;

   h. failure to exercise reasonable vigilance;

   i.   failure to yield;

   j.   any and all other acts of negligence which may be proven at trial ofthis matter.

                                                VIII.

        Petitioner avers that as a result ofthe accident made subject of this litigation, he sustained

 the following non-exclusive damages to-wit:

    a. Past, present and future pain and suffering;

    b. Past, present and future medical expenses;

    c. Past, present and future lost wages;

    d. Loss of use of vehicle;

    e. Diminished value to his vehicle;

    f. Loss earning capacity; and

    g. Any and all other damages which may be proven at the trial ofthis matter.

                                                 IX.

        At the trial of this matter, it shall be necessary to call upon expert witnesses to give

 testimony, and the cost of these experts should be taxed as costs of Court and paid by the

 Defendants.

                                                  X.

        Petitioner avers amicable demand,to no avail.

         WHEREFORE, Petitioner, Tyler Harp, prays that this Petition be filed and that

 Defendants, Garret Thompson, Geico Casualty Company and Progressive Paloverde

 Insurance Company be duly cited and served with a copy of same, to appear and answer same

  and after due proceedings had,there be judgment herein in favor of Petitioner, Tyler Harp, and

  against Defendants, Garret Thompson, Geico Casualty Company and Progressive Paloverde

  Insurance Company, jointly, severally or in solido in an amount reasonably calculated to

  compensate Petitioner for his damages, together with legal interest thereon, from date ofjudicial




                                                                                                         Exhibit A
Case 3:21-cv-00236-JWD-SDJ                       Document 1-1            04/22/21 Page 11 of 32




 demand until paid, all costs ofthe proceedings, and all general and equitable relief.


                                                       Respectfully submitted,

                                                       COSSE LA      FIRM,LLC




                                                       LANCE L. E <'   frIA #38732
                                                       IRVY E.       SE,III #23694
                                                       1515 Poydras Street, Suite 1825
                                                       New Orleans, Louisiana 70112
                                                       Telephone:(504)588-9500
                                                       Facsimile:(504)588-2114
                                                       Attorneysfor Plaintiff Tyler Harp


 PLEASE SERVE:

 GEICO CASUALTY COMPANY
 Through its registered agent for service ofprocess:
 Louisiana Secretary of State
 8585 Archives Ave.
 Baton Rouge,La 70809

 PROGRESSIVE PALOVERDE INSURANCE COMPANY
 Through its registered agent for service of process:
 Louisiana Secretary of State
 8585 Archives Ave.
 Baton Rouge,La 70809

 TO BE SERVED VIA LOUISIANA LONG-ARM:

 GARRET THOMPSON
 115 Rockhaven Drive
 Madison, AL 35757




                                                                                           Exhibit A
'EAST BATON ROUGE PARISH 0.704359
              Case 3:21-cv-00236-JWD-SDJ
  Filed Feb 03, 2021 2:32 PM
                                                               Document 1-1                04/22/21 Page 12 of 32
                             26
     Deputy CIFIcarqourt                                                     02/03/2021 07:42                  #720 P.001/001
  FAX Received Feb 02,2021




                                                         Doug Welborn                          P.O. Box 1991
                                                               Clerk of Court                  Baton Rouge,La 70821.1991
                                             •               19th Judicial District            Telephone:(225)389-3982
                                       .
                                       ...               Parish ofEast Baton Rouge             Fax:(225)389-3392
                                                                                               www.ebrelerkofeourtorg
                                                            FAX RECEIPT

              FROM:SUIT ACCOUNTING DEPARTMENT                                                Date: FEBRUARY 2,2021

              FAX NUMBER:(225)389-3392                                                              Suit No.: C-704359

              To: LANCE L ENGOLIA,JR.                                                                          Section: 26


              TYLER HARP VS GARRET THOMPSON,ET AL

              Total Amount Due(Includes all applicable fees below)$801.00

              901-COVER LETTER                                                                         1 PAGE
              1002-PET- DAMAGES -CIV                                                                   4 PAGES

              The Clerk's office received the above mentioned documents by facsimile transmission dated 2/2/21,
              document(s)in the above referenced case. In accordance with R.S. 13:850(B), within seven days,
              exclusive of legal holidays, the party filing the document shall forward to the clerk, the original signed
              document, applicable filing fees and a transmission fee. The fax transmission fee is also required of forma
              pauperis filings and filings by state/political subdivisions,

              Applicable fees are established in accordance with law as follows:
              13:850(B)(3) A transmission fee of five dollars
              13:841(A)(2)(a) First page of each pleading, six dollars
              13:841(A)(2)(b) Each subsequent page, four dollars
              13:841(A)(2)(c) Paper-exhibits, attachments, transcripts and depositions-per page, two dollars
              13:841(A)(4)(b) Issuing document without notice of service, fifteen dollars(Receipt generation fee)

                  NO FURTHER ACTION WILL BE TAKEN REGARDING THIS DOCUMENT UNTIL ALL FEES ARE
                                             RECEIVED IN THIS OFFICE,

                SERVICE/SUBPOENA REQUESTS WILL NOT BE ISSUED FROM FAX FILING.SERVICE WILL BE
                        ISSUED AS A RESULT OF THE FILING OF THE ORIGINAL DOCUMENT(S).

                IF MAILING ORIGINAL DOCUMENT(S),PLEASE ATTACH THIS RECEIPT TO THE DOCUMENT(S)
                TO BE FILED. IF FILING THE ORIGINAL DOCUMENTS IN PERSON,PLEASE NOTIFY THE FILING
                                          CLERK OF THE PREVIOUS FAX FILING.

                        co% CAiKs
               Deputy Clerk of Courtfor
               Doug Welborn,Clerk of Court
               Suit At:coming Dept.Fame M Rev.08/26/14




                                                                                                                             Exhibit A
   Case 3:21-cv-00236-JWD-SDJ                                                Document 1-1                        04/22/21 Page 13 of 32


 RETURN COPY
                                                                                                                          111111111111111111111111111M II I I I I III"
                                                                                                                                                      D5868666

                                                                         CITATION

 TYLER HARP                                                                              NUMBER C-704359 SEC.26
(Plaintiff)

                                                                                         19th JUDICIAL DISTRICT COURT
 VS
                                                                                         PARISH OF EAST BATON ROUGE
 GARRET THOMPSON,ET AL
(Defendant)
                                                                                        STATE OF LOUISIANA

 TO: PROGRESSIVE PALOVERDE INSURANCE COMPANY
     THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
     LOUISIANA SECRETARY OF STATE


 GREETINGS:

        Attached to this citation is a certified copy of the petition*. The petition tells you
                                                                                               what you are being
sued for.
        You must EITHER do what the petition asks OR, within fifteen(15) days after you
                                                                                                have received
these,documents, you must file an answer or other legal pleading in the office
                                                                                  of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks,
                                                                                             or if you do not file
an answer or legal pleading within fifteen(15) days, a judgment may be rendered
                                                                                       against you without further
notice.
            This citation was issued by the Clerk of Court for East Baton Rouge Parish on FEBRUARY
                                                                                                                                                       3, 2021.




                                                                                                     Deputy Clerk ofCourtfor
                                                                                                     Doug Welborn, Clerk of Court
Requesting Attorney: ENGOLIA,JR.,LANCE L.
                   (504)588-9500
*The following documents are attached:
PETITION FOR DAMAGES
                                                              SERVICE INFORMATION:

Received on the day of                   20                 and on the            day of                      20          served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at

DOMICILIARY SERVICE: On the within named                                                         by leaving the same at his I     *010   "
                                                                                                                            t ptrii.uits parish in the hands of
                                a person ofsuitable age and discretion residing in the said domicile at
                                                                                                                  then3 11                On
SECRETARY OF STATE: By tendering same to the within named, by handing same to                                   IN —
                                                                                                   ...el
                                                                                                       '
                                                                                                       -41w-
                                                                                                           4°°             kari   Sta.te
                                                                                          Arclecle' g               seGte
DUE AND DILIGENT:                  After diligent search and inquiry, was unable to find the within n     ,  i the        ei 1  .‘.060060et
                                                                                                                                      or his domicile,  or anyone
legally authorized to represent him.                                                                                                       4 to
                                                                                                 0 4:
                                                                                                 :       te 16ei\r‘Ig av\004.100p s
RETURNED: Parish of East Baton Rouge, this                    day of                  ,20
                                                                                                               FED


MILEAGES                                                               Deputy Sheriff
TOTAL: $                                                        Parish ofEast Baton Rouge                                                      e,
                                                                                                                                    1101
                                                                                                 --------- r. C
                                                                         CITATION-2000            0     ' C-.•,t Psl‘sbgre
                                                                                                         '
                                                                                                    r eols  ' ,...,
                                                                                                          '''
                                                                                                                  rte 0 8 2021
                                                                                                      •      •,13.R..sheriff office



                                                                                                                                                          Exhibit A
   Case 3:21-cv-00236-JWD-SDJ                                               Document 1-1                        04/22/21 Page 14 of 32



 RETURN COPY
                                                                                                                     11111111111111111111111111111111111111111111111111
                                                                                                                                                    D5868708

                                                                      CITATION

 TYLER HARP                                                                             NUMBER C-704359 SEC.26
(Plaintiff)
                                                                                       19th JUDICIAL DISTRICT COURT
 VS
                                                                                       PARISH OF EAST BATON ROUGE
 GARRET THOMPSON,ET AL
(Defendant)
                                                                                       STATE OF LOUISIANA


 TO:       GEICO CASUALTY COMPANY
           THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
           LOUISIANA SECRETARY OF STATE


 GREETINGS:

         Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
 sued for.
         You must EITHER do what the petition asks OR,within fifteen(15) days after you have received
 these documents, you must file an answer or other legal pleading in the office ofthe Clerk of Court at
 300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
 an answer or legal pleading within fifteen(15) days, a judgment may be rendered against you without further
 notice.
         This citation was issued by the Clerk of Court for East Baton Rouge Parish on FEBRUARY 3,2021.




                                                  W'Nn'
                                                      txwa
                                                  ti
                                                   gtz        e ov%
                                          \ceo11k         (9$ ly Clerk ofCourtfor
                                                          o
                                    odes°     , esest6    Doug Welborn, Clerk of Court
 Requesting Attorney: ENGOLIA,JR.,LANCE Ice ok
                     (504)588-9500                      n
                                                                     6
                                                                 metk°
                                                                                                           . 6ocAl
 *The following documents are attached:
                                                                                                 ct4
                                                                                    FE Goo ° ck0c--
                                                                                  f ig 2
                                                                                       ‘  Dr,      —
 PETITION FOR DAMAGES                                                          i a°
                                                               SERVIVEIN                                      r
                                                                                                              J         00'
                                                                                                                          1
                                                                                                               ?sae"
 Received on the day of                   20                and on the                           i otE..
                                                                                                >t              20     served on the above named party as
 follows:
                                                                                        t1,?261S
 PERSONAL SERVICE: On the party herein named at                          StleC
                                                                zeII4 "
 DOMICILIARY SERVICE: On the within named                                           , by leaving the same at his domicile in this parish in the hands of
                     a person ofsuitable age and discretion residing in the said domicile at

 SECRETARY OF STATE: By tendering same to the within named, by handing same to

 DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                             or his domicile, or anyone
 legally authorized to represent him.

 RETURNED: Parish ofEast Baton Rouge, this                     day of                     20


 SERVICE:$
 MILEAGES                                                                Deputy Sheriff
 TOTAL:. S                                                       Parish of East Baton Rouge

                                                                         CITATION-2000 .

                                                                                                                        REcEiveo
                                                                                                                         bAre
                                                                                                                     F.E8 08 2021
                                                                                                                 eadt sheriff office
                                                                                                                                                          Exhibit A
   Case 3:21-cv-00236-JWD-SDJ                                               Document 1-1                           04/22/21 Page 15 of 32



 RETURN COPY
                                                                                                                        1111111110111111111111 111111111111 1111111111111
                                                                                                                                                      D5868708

                                                                      CITATION

 TYLER HARP                                                                               NUMBER C-704359 SEC.26
(Plaintiff)
                                                                                          19th JUDICIAL DISTRICT COURT
 VS
                                                                                          PARISH OF EAST BATON ROUGE
 GARRET THOMPSON,ET AL
(Defendant)
                                                                                          STATE OF LOUISIANA

 TO:       GEICO CASUALTY COMPANY
           THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
           LOUISIANA SECRETARY OF STATE


 GREETINGS:

         Attached to this citation is a certified copy ofthe petition*. The petition tells you what you are being
 sued for.
         You must EITHER do what the petition asks OR, within fifteen(15) days after you have received
 these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
 300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
 an answer or legal pleading within fifteen(15) days, a judgment may be rendered against you without further
 notice.
         This citation was issued by the Clerk of Court for East Baton Rouge Parish on FEBRUARY 3,2021.
                                                                                1 ..1t.;, , , , , , , , ,
                                                                               4,
                                                                                1



                                                                                   4,t
                                                                                     , fi;
                                                                                        4g 93
                                     sclesetl‘c.eovOI         04A ?y016erk ofCourtfor
                                                            y
                                                     secretar
                                                               Doug Welborn, Clerk of Court
 Requesting Attorney: ENGOLIA,JR.,LAVI
                                     CEry ‘ce tiltese
                    (504)588-9500                                    meilt.t0

 *The following documents are attached:                                                 V*CI40 1°6
 PETITION FOR DAMAGES                                                   de\
                                                                                                                ROAN
                                                               SERVIVEgi                                          SAtA.\55
 Received on the,day of                   20                 and on the                                            20   ,served on the above named party as
 follows:
 PERSONAL SERVICE: On the party herein named at                                    chat0,
                                                                150' "
                                                                     4
 DOMICILIARY SERVICE: On the within named                                            by leaving the same at his domicile in this parish in the hands of
                     a person ofsuitable age and discretion residing in the said domicile at

 SECRETARY OF STATE: By tendering same to the within named, by handing same to

 DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                                or his domicile, or anyone
 legally authorized to represent him.

 RETURNED: Parish ofEast Baton Rouge, this                     day of                      ,20              .


 SERVICE:$
 MILEAGES                                                                Deputy Sheriff
 TOTAL:. $       •                                               Parish of East Baton Rouge

                                                                          CITATION-2000 .

                                                                                                                              ECEivE0
                                                                                                                              DATE
                                                                                                                        FEB 08 2021
                                                                                                                    ea.R.Sheriff office
                                                                                                                                                            Exhibit A
   Case 3:21-cv-00236-JWD-SDJ                                                Document 1-1                       04/22/21 Page 16 of 32


 RETURN COPY
                                                                                                                        1111111111111 11111111111111 111111111110ill
                                                                                                                                                   D5868666

                                                                         CITATION

 TYLER HARP                                                                               NUMBER C-704359 SEC.26
(Plaintiff)

                                                                                          19th JUDICIAL DISTRICT COURT
'vs
                                                                                          PARISH OF EAST BATON ROUGE
 GARRET THOMPSON,ET AL
(Defendant)
                                                                                         STATE OF LOUISIANA

 TO: PROGRESSIVE PALOVERDE INSURANCE COMPANY
     THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
     LOUISIANA SECRETARY OF STATE


 GREETINGS:

        Attached to this citation is a certified copy of the petition*. The petition tells you
                                                                                               what you are being
sued for.
        You must EITHER do what the petition asks OR, within fifteen(15)days after you
                                                                                                 have received
these,documents, you must file an answer or other legal pleading in the office of
                                                                                     the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition
                                                                                        asks, or if you do not file
an answer or legal pleading within fifteen(15) days, a judgment may be rendered
                                                                                       against you without further
notice.
            This citation was issued by the Clerk of Court for East Baton Rouge Parish on
                                                                                                                               FEBRUARY 3,2021.
                                                                                    011 1 1 1 W/,
                                                                                                ii
                                                                                                  i
                                                                                    /            CI14%
                                                                                                    =
                                                                               =                    =




                                                                                                         Deputy Clerk ofCourtfor
                                                                                                         Doug Welborn,Clerk of Court
Requesting Attorney: ENGOLIA,JR.,LANCE L.
                   (504)588-9500

*The following documents are attached:
PETITION FOR DAMAGES
                                                               SERVICE INFORMATION:
Received on the day of                   20                 and on the             day of                      20      served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at

DOMICILIARY SERVICE: On the within named                                                                              A.A04"
                                                                                     by leaving the same at his dygl'Amuns parish in the hands of
                     a person ofsuitable age and discretion residing in the said domicile at
                                                                                                                         to
SECRETARY OF STATE: By tendering same to the within named, by handing same to                     0'  16P3Ill'eUV
                                                                                         erNRCe°                      kaT1 Sta
DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find thecos6et
                                                                                            within n
                                                                                                             ,he SeGt?
                                                                                                                                    or his domicile, or anyone
legally authorized to represent him.
                                                                                                0
RETURNED: Parish of East Baton Rouge, this                     day of                     20        .
                                                                                                                    0             60GumetAt t°
                                                                                                               Fig'     I of T15 04
SERVICE:$                                                                                                      CI   c139   p.R0
MILEAGES                                                                 Deputy Sheriff
TOTAL: $                                                         Parish ofEast Baton Rouge
                                                                                                                  G
                                                                         CITATION-2000                        c- psIksbATE
                                                                                                         reoi'"`. FE1
                                                                                                                     3 08 202
                                                                                                                             1
                                                                                                             Q•.B.R.
                                                                                                                     Sheriff   Office



                                                                                                                                                       Exhibit A
   Case 3:21-cv-00236-JWD-SDJ                                               Document 1-1                       04/22/21 Page 17 of 32



RETURN COPY
                                                                                                                         1111111111111111111111111111111111111111111
                                                                                                                                                  D5868708

                                                                      CITATION

 TYLER HARP                                                                              NUMBER C-704359 SEC.26
(Plaintiff)
                                                                                         19th JUDICIAL DISTRICT COURT
 VS
                                                                                         PARISH OF EAST BATON ROUGE
 GARRET THOMPSON,ET AL
(Defendant)
                                                                                         STATE OF LOUISIANA

 TO:       GEICO CASUALTY COMPANY
           THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
           LOUISIANA SECRETARY OF STATE


 GREETINGS:

         Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
 sued for.
         You must EITHER do what the petition asks OR, within fifteen(15) days after you have received
 these documents, you must file an answer or other legal pleading in the office ofthe Clerk of Court at
 300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
 an answer or legal pleading within fifteen(15) days, a judgment may be rendered against you without further
 notice.
         This citation was issued by the Clerk of Court for East Baton Rouge Parish on FEBRUARY 3,2021.




                                                                                    is     i4 t)acla
                                                                                                               Oil
                                      saese cfacp;At            Clerk ofCourtfor
                                                         Doug Welborn, Clerk of Court
 Requesting Attorney: ENGOLIA,JR.,LANTCE6twg CA the
                    (504)588-9500                    oq 1.
                                                        0   ,,,,vamett°
 *The following documents are attached:                                                     co       p
                                                                                                     ‘ lik  \-ft-r4
 PETITION FOR DAMAGES                                                             eV
                                                                                   '                                 AA55‘
                                                                                                                         1t
                                                               SERVICIE N                                              00'

 Received on the day of                   20                 and on the                                                served on the above named party as
 follows:
                                                                                           ?
 PERSONAL SERVICE: On the party herein named at

 DOMICILIARY SERVICE: On the within named                                           , by leaving the same at his domicile in this parish in the hands of
                     a person ofsuitable age and discretion residing in the said domicile at

 SECRETARY OF STATE: By tendering same to the within named, by handing same to

 DUE AND DILIGENT:                 After diligent search and inquiry, was unable to find the within named                           or his domicile, or anyone
 legally authorized to represent him.

 RETURNED: Parish ofEast Baton Rouge, this                     day of                     20


 SERVICE:$
 MILEAGES                                                                Deputy Sheriff
 TOTAL: $                                                        Parish of East Baton Rouge

                                                                          CITATION-2000 .
                                                                                                                        REcENED
                                                                                                                         DATE
                                                                                                                      FEB 08 2021
                                                                                                                e•a•R. Sheriff office
                                                                                                                                                        Exhibit A
   Case 3:21-cv-00236-JWD-SDJ                                            Document 1-1                      04/22/21 Page 18 of 32



 RETURN COPY
                                                                                                                          1111111111111111111111   1111111111111111
                                                                                                                                                   D5868666

                                                                      CITATION

 TYLER HARP                                                                          NUMBER C-704359 SEC.26
(Plaintiff)

                                                                                    19th JUDICIAL DISTRICT COURT
 VS
                                                                                    PARISH OF EAST BATON ROUGE
 GARRET THOMPSON,ET AL
(Defendant)
                                                                                    STATE OF LOUISIANA

 TO: PROGRESSIVE PALOVERDE INSURANCE COMPANY
     THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
     LOUISIANA SECRETARY OF STATE


 GREETINGS:

        Attached to this citation is a certified copy of the petition*. The petition tells you
                                                                                               what you are being
sued for.
        You must EITHER do what the petition asks OR, within fifteen (15) days after you
                                                                                                have received
these documents, you must file an answer or other legal pleading in the office of the
                                                                                          Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if
                                                                                                  you do not file
an answer or legal pleading within fifteen(15) days, a judgment may be rendered
                                                                                       against you without further
notice.
        This citation was issued by the Clerk of Court for East Baton Rouge Parish on FEBRUARY 3,
                                                                                                            2021.




                                                                                                Deputy Clerk ofCourtfor
                                                                                                Doug Welborn, Clerk of Court
Requesting Attorney: ENGOLIA,JR.,LANCE L.
                   (504)588-9500

*The following documents are attached:
PETITION FOR DAMAGES
                                                           SERVICE INFORMATION:
Received on the day of                   20              and on the            day of                     20         served on the above named party as
follows:
PERSONAL SERVICE: On the party herein named at

                                                                                                                      elk041111
DOMICILIARY SERVICE: On the within named                                            ,by leaving the same at his(124611..iis parish9
                                                                                                                                  in the hands of
                     a person ofsuitable age and discretion residing in the said domicile at
                                                                                                            Qt6u r
                                                                                                                    ,stie011
SECRETARY OF STATE: By tendering same to the within named, by handing same to          .
                                                                                       .)2
                                                                                         0   *ce°1%               tari °‘
DUE AND DILIGENT:                                                                        1crta6   -    ,,,,,,seGte'
                                  After diligent search and inquiry, was unable to find the within ungoi k‘
                                                                                                          ,"                     or his domicile, or anyone
legally authorized to represent him.                                                             OW1'
RETURNED: Parish of East Baton Rouge, this                 day of                   20
                                                                                                               n q 1.0 oGtill'O
                                                                                                                           t4 t"t
                                                                                                          Fee)coo
                                                                                                               `' °I,k75 6
SERV10E:$                                                                                    131 encle011 a -.•,( Or-°...‘ -
MILEAGES                                                            Deputy Sheriff
TOTAL: S                                                     Parish of East Baton Rouge               \('\-    r\


                                                                      CITATION-2000                            P2116bATE
                                                                                                                       PdrICW
                                                                                                                            ‘ l
                                                                                                       cr,et
                                                                                               Fear
                                                                                                               FEB     8 2021
                                                                                                       4.B.R. Sheriff
                                                                                                                            Office



                                                                                                                                                      Exhibit A
'EAST BATON ROUGE PARISH
                      C-704359
             Case 3:21-cv-00236-JWD-SDJ
  Filed Feb 25, 2021 12:15 PM                                    Document 1-1             04/22/21 Page 19 of 32
                         26
     Deputy Clerk of Court




                  TYLER HARP                                             DOCKET NO.C-704359 DIV.26

                  VERSUS                                                 19TH JUDICIAL DISTRICT COURT

                  GARRET THOMPSON,GEICO
                  CASUALTY COMPANY AND                                   PARISH OF EAST BATON ROUGE
                  PROGRESSIVE PALOVERDE
                  INSURANCE COMPANY                                      STATE OF LOUISIANA



                                 REQUEST FOR WRITTEN NOTICE OF ANY ASSIGNMENT AND
                                  . WRITTEN NOTICE OF ANY ORDER OR JUDGMENT
                                                MADE OR RENDERED

                                In accordance with the provisions of Articles 1571 and 1572 of the Louisiana Code of

                   Civil Procedure, you are hereby requested to send to us, as counsel of record for GEICO

                   Casualty Company, written notice by mail, at least ten (10) days in advance of any date fixed

                   for any trial or hearing on this case, whether on exceptions, rules, or on the merits thereof, or any

                   assignment of fixing of said case.

                            And in accordance with the provisions of Articles 1913 and 1914 of the Louisiana Code

                   of Civil Procedure, you are hereby also requested to send to us immediately notice of any, order

                   orjudgment made or rendered in this case, upon the entry of such order or judgment.

                            This request for notice is made with full reservation of all rights, and we thank you for

                   your customary courtesy and cooperation.

                                                                          Respectfully submitted,

                                                                          SCHUTTE,TERHOEVE,RICHARDSON,
                                                                          EVERSBERG,CRONIN,JUDICE
                                                                          & BOUDREAUX



                                                                          By:
                                                                             SE    P. AVOCATO(36144)
                                                                             501 Louisiana Avenue
                                                                             Baton Rouge,LA 70802
                                                                             Telephone: 225-387-6966
                                                                             Fax: 225-387-8224
                                                                             Email: SAvocatoA501LA.com
                                                                             Attorneysfor GEICO Casualty Company




                                                                                                                        Exhibit A
'EAST BATON ROUGE PARISH
                      C-704359
             Case 3:21-cv-00236-JWD-SDJ
  Filed Feb 25, 2021 12:15 PM
                         26                                        Document 1-1            04/22/21 Page 20 of 32
     Deputy Clerk of Court




                  TYLER HARP                                                 DOCKET NO. C-704359 DIV.26

                   VERSUS                                                    19TH JUDICIAL DISTRICT COURT

                  GARRET THOMPSON,GEICO
                  CASUALTY COMPANY AND                      PARISH OF EAST BATON ROUGE
                  PROGRESSIVE PALOVERDE
                  INSURANCE COMPANY                         STATE OF LOUISIANA
                  ******************************************************************************

                                                ANSWER TO PETITION FOR DAMAGES

                            NOW INTO COURT, through undersigned counsel, comes Defendant, GEICO

                   Casualty Company (herein after "GEICO"), which responds to the Plaintiff's Petition for

                   Damages ("Petition") as follows:

                                                                       1.

                            The allegations in Paragraph 1 of the Petition are denied, except to admit the status of

                   GEICO as a foreign insurance company authorized to do and doing business in the State of

                   Louisiana.

                                                                       2.

                            The statements contained in Paragraph 2 of the Petition are statements of law and do not

                   require a response by this defendant, but, in an abundance of caution, the statements contained

                   therein are denied except to admit, based upon information and belief, the subject alleged

                   wrongful conduct occurred in East Baton Rouge Parish.

                                                                        3.

                            The allegations contained in Paragraph 3 of the Petition are denied for lack of sufficient

                   information to justify a belief therein.

                                                                        4.

                                The statements contained in Paragraph 4 of the Petition are statements of law and do not

                    require a response by this defendant, but, in an abundance of caution, the statements contained

                    therein are denied for lack of sufficient information to justify a belief therein.

                                                                        5.

                                The allegations contained in Paragraph 5 of the Petition are denied except to admit that at

                    the time of the subject alleged accident, GEICO had in place a policy of automobile insurance,

                    which, as a written document, is the best evidence of its terms and conditions and is made part of

                    this Answer as if copied in extenso.




                                                                                                                       Exhibit A
Case 3:21-cv-00236-JWD-SDJ                      Document 1-1             04/22/21 Page 21 of 32



                                                    6.

          The allegations contained in Paragraph 6 of the Petition do not require a response by this

  defendant but, in an abundance of caution,the allegations contained therein are admitted.

                                                    7.

          The allegations contained in Paragraph 7 and all subparts of the Petition are denied for

  lack of sufficient information to justify a belief therein.

                                                    8.

          The allegations contained in Paragraph 8 and all subparts of the Petition are denied for

  lack of sufficient information to justify a belieftherein.

                                                    9.

          The statements contained in Paragraph 9 of the Petition are statements of law and do not

  require a response by this defendant, but, in an abundance of caution, the statements contained

  therein are denied for lack of sufficient information to justify a belief therein.

                                                    10.

          The allegations contained in Paragraph 10 of the Petition are denied for lack of sufficient

   information to justify a belieftherein.

                                                    11.

          The allegations contained in the unnumbered paragraph beginning with "WHEREFORE"

   of the Petition throughout the end of the Petition do not require a response by this defendant but,

   in an abundance of caution,the allegations contained therein are denied.

          NOW HAVING ANSWERED the allegations of the Petition for Damages, paragraph by

   paragraph, this defendant further asserts, as follows:

                                             FIRST DEFENSE

           In the event that the injuries and damages of the Plaintiff, if any, were solely caused by

   the contributory negligence, comparative negligence, or assumption of the risk of the Plaintiff,

   then this claim should be barred. Alternatively, the damages allowed, if any, should be reduced

   by the percentage offault allocated to the Plaintiff.

                                             SECOND DEFENSE

           To the extent that this accident was or may have been the result ofthe actions or inactions

   of third parties who are not named as Defendant(s) to this suit and over which this defendant had

    no authority or control, then this defendant asserts that the fault for the accident should be



                                                      2

                                                                                                   Exhibit A
Case 3:21-cv-00236-JWD-SDJ                       Document 1-1             04/22/21 Page 22 of 32



  allocated to those persons or entities.

                                            THIRD DEFENSE

         Ifthe evidence shows that the injuries and damages to the Plaintiff, if any, pre-existed the

  accident, and were not aggravated by the accident, then this defendant should not be held

  accountable for those injuries.

                                            FOURTH DEFENSE

          If the evidence shows that the Plaintiff has failed to mitigate its damages, then this

  defendant is entitled to a reduction in the amount of damages owed,if any.

                                            FIFTH DEFENSE

          To the extent that Plaintiff's damages were caused in whole or in part by a superseding

  and/or intervening cause or accident, then this defendant should not be held accountable for

  those damages.

                                             SIXTH DEFENSE

          This defendant asserts that it is entitled to a credit and/or offset for amounts paid to the

  Plaintiffs for this accident by any person or entity.

                                         SEVENTH DEFENSE

          In the event that any of Plaintiffs medical expenses have been paid by Medicaid,

   Medicare, plaintiff's counsel, and/or attorney-negotiated discounts or write-offs, then this

   defendant, should it be cast in judgment for Plaintiff's medical expenses, is entitled to the same

   write off or discount, and any evidence of medical expenses that were written-off or discounted

   are irrelevant and should be excluded from the evidence presented in this case.

                                            EIGHTH DEFENSE

          In the event that any portion or all of Plaintiff's claims have been assigned, subrogated or

   transferred in any way to any other person or entity then this defendant asserts that Plaintiff has

   no right of action to pursue such claims against this defendant, and the claims against this

   defendant should be dismissed with prejudice.

                                      JURY TRIAL REQUESTED

           This defendant requests a trial by civil jury of all issues in this matter.




                                                      3

                                                                                                   Exhibit A
Case 3:21-cv-00236-JWD-SDJ                     Document 1-1               04/22/21 Page 23 of 32



         WHEREFORE, Defendant, GEICO Casualty Company, respectfully prays that this

  Court find this Answer to be deemed good and sufficient and that, after all legal delays and a

  trial by jury on the merits, the Court enter a judgment dismissing Plaintiff's claims against

  Defendant, with prejudice, and at Plaintiff's cost.



                                                            Respectfully submitted,

                                                            SCHUTTE,TERHOEVE,RICHARDSON,
                                                            EVERSBERG,CRONIN,JUDICE
                                                            & BOUDREAUX



                                                            BJ      V•- 1   /     4   °
                                                             SEAN P. AVOCATO (36144)
                                                             501 Louisiana Avenue
                                                             Baton Rouge, LA 70802
                                                             Telephone: 225-387-6966
                                                             Fax: 225-387-8224
                                                             Email: SAvocato@501LA.com
                                                             Attorneysfor GEICO Casualty Company




                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing has this day been faxed, emailed, and/or

   mailed, postage prepaid, to all known counsel ofrecord, as follows:

          Lance L. Engolia
          1515 Poydras Street, Suite 1825
          New Orleans, LA 70112
          Facsimile: 504-588-2114
          Email: Lance@cosselaw.com
                                       4 rio
          Baton Rouge, Louisiana, this ,I a day of F
                                                   4 /1 Li                      ,202



                                                             SEAN P. AVOCATO




                                                        4

                                                                                                   Exhibit A
'EAST BATON ROUGE PARISH 0.704359
               Case 3:21-cv-00236-JWD-SDJ
  Filed Feb 25,2021 12:15 PM
                                                                    Document 1-1                 04/22/21 Page 24 of 32
                             26
     Deputy Clerk of Court

                       SCHUTTE,TERHOEVE,RICHARDSON,EVERSBERG,CRONIN
                                  JUDICE & BOUDREAUX L.LP.
                                                  (A Registered Limited Liability Partnership)
       Charles A. Schutte, Jr.(APLC)                       ATTORNEYS AT LAW
       Keith L. Richardsont                                501 Louisiana Avenue
       Andrew W. Eversberg°
                                                                                                 Sean P. Avocato
                                                          Baton Rouge,LA 70802                   Direct Dial: (225)387-8325
       Stephen Dale Cronin
                                                         Telephone (225)387-6966                 Direct Fax:(225)387-8224
       Valerie A. Judice
                                                         Facsimile (225)387-8338
       Brad M.Boudreaux                                                                          E-Mail: savocato@501LA.com
       John David Ziober                                 Website: www.501LA.com
       Imelda Fruge
       Sean P. Avocato                                                                           Carey J. Guglielmo (Retired)
       J.Christopher Dippel, Jr.                                                                 Paul Marks, Jr. (1942-2019)
                                                                                                 Glen Scott Love (Of Counsel)
      fAtso Admitted in Georgia                                                                  Henry G.Terhoeve *(Of Counsel)
      'Also Admitted in Mississippi                         February 25,2021                     *Also Admitted in Texas



              VIA HAND DELIVERY
              Doug Welborn, Clerk of Court
              19th Judicial District Court
              Parish of East Baton Rouge
              300 North Blvd.
              Baton Rouge,LA 70802

                                      RE:   Tyler Harp v. Garret Thompson, GEICO Casualty Company and
                                            Progressive Paloverde Insurance Company
                                            Suit No. C-704359,Div. A; 19th JDC;Parish of East Baton Rouge
                                            Our File No: 0116-2031

               Dear Sir:

                       Enclosed please find the original Answer to Petition for Damages,and Request for Written
               Notice on behalfofDefendant, GEICO Casualty Company,in the above-referenced matter. Please
               file the original into the above suit record and return one file-stamped copy of each to me via my
               courier.

                       Also, enclosed is our firm's check in the amount of $250.00 which covers the costs
                associated with my request. Please provide me with a receipt generated from this filing.

                        Thank you for your attention to this matter and if you have any questions, please do not
                hesitate to give me a call.

                           With best regards, I am




                           SPA/sam
                           Enclosures
                           Cc: Lance L.Engolia, Esq.(w/encl.)(via email Lance@cosselaw.com)




                                                                                                                                  Exhibit A
/EAST BATON ROUGE PARISH
                     C-704359
            Case 3:21-cv-00236-JWD-SDJ
  Filed Mar 16, 2021 1:40 PM                                      Document 1-1          04/22/21 Page 25 of 32
                        26
L    Deputy Clerk of Court




                               19TH JUDICIAL DISTRCT COURT PARISH OF EAST BATON ROUGE

                                                      STATE OF LOUISIANA

                        NO.704359                                                            DIVISION:"26"

                                                           TYLER HARP

                                                              VERSUS

                         GARRET THOMPSON,GEICO CASUALTY COMPANY,AND PROGRESSIVE
                                      PALOVERDE INSURANCE COMPANY

                 FILED:


                                                     REQUEST FOR NOTICE

                         In accordance with LSA-CCP Article 1572, Defendant, Progressive Paloverde Insurance

                 Company, requests that the Court give written notice by certified mail at least ten (10) days in

                 advance ofthe date fixed for the trial or hearing ofthis case whether on exceptions, motions, rules

                 or the merits.

                          Defendant requests immediate notice of all orders or judgments, whether interlocutory or

                 final, made or jejidered in this case upon the rendition thereof as provided by LSA-CCP Articles

                 1913 and 1914, including notice ofjudgment, in the event this case is taken under advisement or

                 ifthe judgment is not signed at the conclusion ofthe trial.

                          Notice is to be mailed to or served on the above-named defendant through undersigned

                 counsel.

                        CERTIFICATE OF SERVICE                     Respectfully submitted,

                      I hereby certify that I have on this
                   day of March, 2021, served a copy of the       BRITTANY M.COURTENAY(#31846)
                   foregoing on counsel for all parties to this   CASLER,BORDELON,LAWLER & GELDER
                   proceeding via electronic mail, facsimile      1425 Airline Drive, Suite 200
                   and/or U.S. Mail, postage pre-paid.            Metairie, LA 70001
                                                                  Direct Dial:          (504)289-8600
                                   `'
                                    96 cr\c,
                               Brittany M.Courtenay
                                                                  Legal Assistant Dial: (504)434-3092
                                                                  Facsimile:            (866)841-8756
                                                                  Attorneyfor defendant, Progressive Paloverde
                                                                  Insurance Company




                                                                                                                 Exhibit A
(EAST BATON ROUGE PARISH
                     C-704359
            Case 3:21-cv-00236-JWD-SDJ
  Filed Mar 16,2021 1:40 PM
                        26                                      Document 1-1           04/22/21 Page 26 of 32
     Deputy Clerk of Court




                              19TH JUDICIAL DISTRCT COURT PARISH OF EAST BATON ROUGE

                                                      STATE OF LOUISIANA

                       NO.704359                                                            DIVISION:"26"

                                                            TYLER HARP

                                                               VERSUS

                        GARRET THOMPSON,GEICO CASUALTY COMPANY,AND PROGRESSIVE
                                     PALOVERDE INSURANCE COMPANY

                 FILED:


                     ANSWER TO PETITION FOR DAMAGES and REQUEST FOR TRIAL BY JURY

                         NOW INTO COURT, through undersigned counsel, comes Defendant, Progressive

                 Paloverde Insurance Company, who respectfully avers to Plaintiff's Petition for Damages as

                 follows:

                                                                    I.

                         The allegations contained in Paragraph I of plaintiff's Petition for Damages are denied

                 except to admit the status of defendant,Progressive Paloverde Insurance Company.

                                                                   II.

                         The allegations contained in Paragraph II ofplaintiff's Petition for Damages are denied for

                 a lack ofsufficient information to justify a belieftherein.

                                                                   III.

                         The allegations contained in Paragraph III of plaintiff's Petition for Damages are denied

                 for a lack of sufficient information to justify a belief.therein.

                                                                   IV.

                         The allegations contained in Paragraph IV of plaintiff's Petition for Damages are denied

                 for a lack ofsufficient information to justify a belieftherein.

                                                                    V.

                          The allegations contained in Paragraph V of plaintiff's Petition for Damages are denied for

                  a lack of sufficient information to justify a belieftherein.




                                                                                                                   Exhibit A
Case 3:21-cv-00236-JWD-SDJ                       Document 1-1            04/22/21 Page 27 of 32




                                                   VI.

         The allegations contained in Paragraph VI of plaintiff's Petition for Damages are denied

  except to admit that Progressive Paloverde Insurance Company issued a policy of insurance to

  Tyler Harp, which policy, being a written document, is the best evidence ofits terms, conditions,

  limitations and exclusions as if copied herein in extenso.

                                                   VII.

          The allegations contained in Paragraph VII of plaintiff's Petition for Damages are denied

  for a lack ofsufficient information to justify a belieftherein.

                                                  VIII.

          The allegations contained in Paragraph VIII ofplaintiff's Petition for Damages are denied

  for a lack of sufficient information to justify a belieftherein.

                                                   IX.

          The allegations contained in Paragraph IX ofplaintiff's Petition for Damages are denied

  for a lack ofsufficient information to justify a belieftherein.

                                                    X.

          The allegations contained in Paragraph X ofplaintiff's Petition for Damages are denied for

  a lack of sufficient information to justify a belieftherein.

                                                   XI.

          Defendant requests a trial by jury on all issues in this matter.

                                                   XII.

          Defendant denies any and all unnumbered and/or misnumbered paragraphs including the

  "wherefore" paragraph and the prayer for relief.

          And now,further answering,

                                            FIRST DEFENSE

          Defendant submits that any policy ofinsurance issued by Progressive Paloverde Insurance

   Company is the best evidence ofits terms and conditions and that said policy is specifically pled,

   should such exist.




                                                                                                    Exhibit A
Case 3:21-cv-00236-JWD-SDJ                       Document 1-1             04/22/21 Page 28 of 32




                                          SECOND DEFENSE

         Defendant further avers Plaintiffs damages,if any, were caused in whole or part through

  the fault ofPlaintiff in the following non-exclusive particulars:

      1. Failure to see what should have been seen, or seeing and failing to heed;
     2. Operating the vehicle in a reckless and negligent manner;
     3. Failure to act with due care;
     4. Failure to yield the right of way;
     5. Failure to maintain control over the vehicle;
     6. Failure to keep a proper lookout;
     7. Proceeding at an excessive rate of speed under the circumstances;
     8. Failure to stop at a stop sign;
     9. Failure to obey traffic signals;
     10. Suddenly and without warning or justification, bringing the vehicle to an abrupt stop,
         thereby creating an emergency and hazardous situation;
     11. Suddenly and without warning or justification, improperly changing lanes from left to
         right, or right to left, thereby creating an emergency situation for the other vehicle in the
         adjoining lane;
     12. Following too closely;
     13. Improperly changing lanes;
     14. Failure to give proper signals;
     15. Last clear chance;
      16.Improper lane usage;
      17. Failure to mitigate damages;
      18. Failure to apply brakes;
      19. Failure to pay attention to traffic ahead;
     20. Failure to take evasive action in order to avoid the collision; and
     21. Any and all other acts of negligence and/or fault which may be developed through
          discovery and which will be shown in the trial ofthis matter.

                                            THIRD DEFENSE

          In the alternative, Defendant avers Plaintiff was comparatively negligent for knowingly

  placing himself in a position of danger, and for failing to take adequate measure to prevent the

  alleged accident and resulting injuries, and for failing to proceed with reasonable diligence in and

  due care, which bars or mitigates any recovery herein.

                                          FOURTH DEFENSE

            In the further alternative, Defendant avers Plaintiffs damages, if any, were the result of a

  sudden emergency and/or unavoidable accident or caused by the fault of a third party for whom

  Defendant is not liable and has no legal responsibility.

                                            FIFTH DEFENSE

            Defendant avers Plaintiff failed to mitigate damages, which bars or reduces any recovery

  herein.




                                                                                                      Exhibit A
Case 3:21-cv-00236-JWD-SDJ                      Document 1-1            04/22/21 Page 29 of 32




                                          SIXTH DEFENSE

         Defendant affirmatively pleads Plaintiff was not injured by the negligence and/or fault of

  an uninsured driver and claims a credit for any and all policies of underlying liability and/or other

  insurance ofany kind or nature that may be primary to the policy issued by Progressive and submits

  any such insurance would be more than sufficient to compensate Plaintifffor his alleged injuries

  and damages.

                                        SEVENTH DEFENSE

          Garret Thompson was insured for the operation of the vehicle driven on the date of the

  accident sued upon by GEICO Casualty Company. Said insurance contract provided sufficient

  liability limits to properly compensate Plaintiff for all damages arising out of the accident sued

  upon. Therefore, Plaintiff is without a viable cause of action against Progressive under its alleged

  uninsured/underinsured motorist coverage.

                                         EIGHTH DEFENSE

          Defendant further pleads that it is entitled to a credit and/or setoff against any sums paid

  or judgment rendered to or on behalf of Plaintiff equal to any and all liability insurance that

  provided coverage on the date ofthe motor vehicle accident sued upon.

         Finally, Defendant reserves the right to add additional defenses as warranted by discovery

  and the factual developments in this case.

          WHEREFORE, Defendant, Progressive Paloverde Insurance Company, prays that this

  Answer to the Petition for Damages be deemed good and sufficient; that this matter be tried by a

  jury; and after all legal delays and due proceedings are had that there be judgment rendered and in

  favor of Defendant, dismissing, with prejudice,the Petition for Damages and for all other general

  and equitable relief as the circumstances may dictate.




                                                                                                     Exhibit A
Case 3:21-cv-00236-JWD-SDJ                       Document 1-1          04/22/21 Page 30 of 32




      CERTIFICATE OF SERVICE                     Respectfully submitted,

     I hereby certify that I have on thisC\kb      215.  1- rt.,
  day of March, 2021, served a copy of the       BRITTANY M.COURTENAY(#31846)
  foregoing on counsel for all parties to this   CASLER,BORDELON,LAWLER & GELDER
  proceeding via electronic mail, facsimile      1425 Airline Drive, Suite 200
  and/or U.S. Mail, postage pre-paid.            Metairie, LA 70001
                                                 Direct Dial:          (504)289-8600
            12M1c
           Brittany M.Courtenay
                                                 Legal Assistant Dial: (504)434-3092
                                                 Facsimile:            (866)841-8756
                                                 Attorneyfor defendant, Progressive Paloverde
                                                 Insurance Company




                                                                                           Exhibit A
Case 3:21-cv-00236-JWD-SDJ                       Document 1-1             04/22/21 Page 31 of 32




            19TH JUDICIAL DISTRCT COURT PARISH OF EAST BATON ROUGE

                                       STATE OF LOUISIANA

        NO.704359                                                              DIVISION:"26"

                                             TYLER HARP

                                                VERSUS

        GARRET THOMPSON,GEICO CASUALTY COMPANY,AND PROGRESSIVE
                     PALOVERDE INSURANCE COMPANY

  FILED:

                                             JURY ORDER
                                                                                     TBD
         In accordance with Code of Civil Procedure, bond in the amount of$                    .00 is to

  be posted within( 60 )days prior to trial or this matter will be placed as a bench trial at the end

  ofthe docket. A Juror filing fee of$150.00 is to be deposited with the Clerk of Court. The fee is

  to be deposited with the Clerk along with your request for trial date. No trial date will be given

  without said deposit. This is pursuant to R.S. 13:3049 (B)(2)(a).

         Baton Rouge,Louisiana,this 24 day of                  March        ,2021.



                                                                         Judge
                                                              JUDGE RICHARD "CHIP" MOORE,III




  Requested by Defendant,Progressive Paloverde Insurance Company




                                                                                                      Exhibit A
(EAST BATON ROUGE PARISH
             Case
  Filed Mar 16,          PM
                             C-704359
                2021 1:403:21-cv-00236-JWD-SDJ           Document 1-1             04/22/21 Page 32 of 32
                                26
     Deputy Clerk of Court




                  CASLER,BORDELON9 LAWLER & GELDER
                                            Not a Partnership,Not a Corporation
                                                      Attorneys at Law
                                             1425 Airline Drive,Suite 200
                                                 Metairie, LA 70001
                                                 Fax:(866)841-8756
             Brittany M.Courtenay,Esq.                                               SALARIED EMPLOYEES OF
                                                                                      PROGRESSIVE CASUALTY
             Direct Dial:(504)289-8600                                                  INSURANCE COMPANY
             Email: bcourte1@progressive.com
             Legal Assistant: Devin J Moreau
             Direct Dial:(504)434-3092
             Email: Devin_J_Moreau@Progressive.com

                                                        March 9,2021
             Clerk of Court
             19th Judicial District Court for the Parish of East Baton Rouge
             300 North Boulevard
             P.O. Box 1991
             Baton Rouge,LA 70821

                           RE:     Tyler Harp v.Garret Thompson,et al
                                   19th JDC for the Parish of East Baton Rouge No.: 704359; Div."26"
                                   Matter/Claim No.: 204387773
             Dear Sir or Madam:

                    Please find enclosed the original and a copy ofdefendant's Answer to Petitionfor Damages
             andRequestfor Trial by Jury, Requestfor Notice and Jury Order for filing on behalfofProgressive
             Paloverde Insurance Company in the above referenced matter. I ask that you file the original and
             return a conformed copy to me in the self-addressed,stamped envelope provided. Also enclosed,
             please find a check in the amount of$350.00 to cover the cost ofthis request.

                    I thank you for your assistance in this matter.
                                                                  Sincerely,


                                                                      16Thc
                                                                  Brittany M. Courtenay
              BMC/djm
              Enclosures
              cc: Lance L.Engolia, Esq.(w/enclosure)




                                                                                                          Exhibit A
